ELECTIONS — COUNTY OFFICE It is proper for two brothers otherwise qualified to seek election to separate county offices within the same county.  The Attorney General is in receipt of your request for an opinion wherein you ask, in effect, the following question: May two brothers run for separate county offices within the same county? After review of all of the statutes relating to Elections in Title 26 and Counties and County Officers in Title 19 of the Oklahoma Statutes, it is clear that there is no prohibition against brothers running for separate county officers. If a brother served as a county officer and were to hire or attempt to hire his brother, a question of nepotism might arise. However, there are no questions of nepotism involved where two brothers seek totally separate county offices.  It is, therefore, the opinion of the Attorney General that your question must be answered in the affirmative. It is proper for two brothers otherwise qualified to seek election to separate county offices within the same county.  (Michael Cauthron) (21 O.S. 481 [21-481])